DETAILED ACTION

This office action is in response to Applicant’s submission filed on 24 April 2017.     THIS ACTION IS NON-FINAL.


Status of Claims

The restriction requirement in the last office action is removed and all claims are reviewed.  
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as indefinite.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 10, 18, “the second robot profiles” in “generating a current robot profile based on the set of robot profiles and the second robot profiles”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art “the second robot profiles” is construed to be “the second set of robot profiles”.
Regarding claims 2-9 / 11-17 / 19-20, which depend on above rejected claim 1 / 10 / 18, are rejected for the same reason. 


Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  
Regarding independent claim 1, it includes the following specific teaching not shown in prior-arts:
“identifying an electronic opponent profile for an opponent; selecting, from a profile repository, a first set of robot profiles, wherein robots trained using robot profiles from the first set of robot profiles have previously defeated the opponent; selecting, from the profile repository, a second set of robot profiles, wherein robots trained using robot profiles from the second set of robot profiles have previously lost to the opponent; generating a current robot profile based on the first set of robot profiles and the second robot profiles; and configuring a robot according to the current robot profile to play against the opponent”

Claims 10 and 18 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10 and 18, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 2-9 / 11-17 / 19-20, which include all the limitations of the independent claims 1 / 10 / 18, also have no art rejection.

The followings are references closest to the invention claimed:
Thomas et al., US-PGPUB NO.2006/0246973A1 [hereafter Thomas] teaches computer game with user and opponent profiles.
Arnone, et al., US-PGPUB NO.2014/0194191A1 [hereafter Arnone] shows configuring automatic agents with player profiles.
Ganzfried, et al., “Game Theory-Based Opponent Modeling in a Large Imperfect-Information Games”, Proc. Of 10th Int. Conf. on Autonomous Agents and Multi-agent Systems (AAMAS 2011), May 2-6, 2011, Taipei [hereafter Ganzfried] shows opponent modeling for automatic gaming agents.
Yun, et al., “PADS: Enhancing Gaming Experience Using Profile-Based Adaptive Difficulty System”, Sandbox’10: Proceedings of the 5th ACM SIGGRAPH Symposium on Video Games, July 2010, pp.31-36 [hereafter Yun] shows adapting player profile for game playing.
Vladimirovich, et al. US-PGPUB NO.2005/0053902A1 [hereafter Vladimirovich] shows gaming strategy adaptation based on player personality.
John Nash, et al., “Non-Cooperative Games”, The Annals of Mathematics, Second Series, Vol.54, Issue 2 (Sept.1951), 286-295 [hereafter Nash] teaches theoretic framework for adversary game playing.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126